FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER



                                          Electronically Filed
                                          Intermediate Court of Appeals
                                          CAAP-XX-XXXXXXX
                                          05-JUL-2022
                                          09:00 AM
                                          Dkt. 75 OCOR



             NOS. CAAP-XX-XXXXXXX AND CAAP-XX-XXXXXXX
                          (CONSOLIDATED)


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


               U.S. BANK TRUST, N.A., AS TRUSTEE FOR
      LSF9 MASTER PARTICIPATION TRUST, Plaintiff-Appellee,
                                  v.
                 ASSOCIATION OF APARTMENT OWNERS OF
     WAIKOLOA HILLS CONDOMINIUM PHASE I, Defendant-Appellant
                                 and
            MARSHALL D. CHINEN, ESQ., AS THE SUCCESSOR
             PERSONAL REPRESENTATIVE FOR THE ESTATE OF
          GALE DAWN DEFUENTES, DECEASED; JOHN DOES 1-20;
    JANE DOES 1-20; DOE CORPORATIONS 1-20; DOE ENTITIES 1-20;
      AND DOE GOVERNMENTAL UNITS 1-20, Defendants-Appellees

       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                     (CIVIL NO. 17-1-332K )


                        ORDER OF CORRECTION
                         (By: Leonard, J.)

           IT IS HEREBY ORDERED that the Amended Opinion of the

court, filed on February 28, 2022, is hereby corrected as

follows:

           At page 8, line 10 from top, capitalize "p" in the word

"property" so that the sentence now reads as follows:

           acquired title to the Property by virtue of
           its nonjudicial
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          At page 14, line 12 from bottom, edit the case name

from "Bank of Am., N.A. v. Reyes-Toledo" to "Reyes-Toledo" so

that the sentence now reads as follows:

          motion."   Reyes-Toledo, 139 Hawai#i at 367

          At page 24, line 3 from top, insert "V." before

"CONCLUSION" so that it reads as follows:

          V.   CONCLUSION

          The clerk of the court is directed to incorporate the

foregoing change in the Amended Opinion filed on February 28,

2022.

          DATED: Honolulu, Hawai#i, July 5, 2022.

                                     /s/ Katherine G. Leonard
                                     Associate Judge




                                 2